 

Exhibit 10.3

 

FORM OF NON-COMPETITION AND

CONFIDENTIALITY AGREEMENT

 

This Non-Competition and Confidentiality Agreement (the “Agreement”) is entered
into as of January 13, 2017 (the “Effective Date”) by and among uSell.com, Inc.,
a Delaware corporation (“uSell”), BST Distribution, Inc., a New York corporation
(“BST”), We Sell Cellular, LLC, a Delaware limited liability company (“WeSell”),
and each of their affiliates, and XXXX, a Delaware limited liability LLC (the
“LLC”) (collectively, the “Companies”), and _________ Tepfer (“Tepfer” or the
“Executive”). The Companies and Tepfer are collectively referred to herein as
the “Parties”) for all purposes under this Agreement except where apparent from
the context the word uSell includes all of its affiliates.

 

WHEREAS, uSell owns membership interests in the LLC;

 

WHEREAS, Tepfer is an officer and equityholder of uSell;

 

WHEREAS, Tepfer is also employed by uSell through an Employment Agreement, as
amended, with BST and WeSell and as an employee he provides services to uSell,
BST, WeSell and their affiliates;

 

WHEREAS, uSell has agreed to provide certain services to the LLC pursuant to a
Services Agreement between uSell and its affiliates and the LLC; and

 

WHEREAS, the Companies are presently and/or expect to be engaged in following
the date of this Agreement, the purchasing of cell phones, smart phones, tablets
and related accessories (the “Business”).

 

NOW, THEREFORE, in consideration of the compensation paid to Tepfer by BST and
WeSell (and their affiliates) and distributions which uSell may receive from the
LLC, which Tepfer acknowledges to be good and valuable consideration for
Tepfer’s obligations hereunder, the Parties hereby agree as follows:

 

1.            Non-Competition Agreement.

 

(a)          Competition with the Companies. During the period that Tepfer is
employed by uSell or any of its affiliates and for a period of one (1) year
commencing on the date of termination of his employment with uSell or any of its
affiliates (the “Restricted Period”), Tepfer shall not, directly or indirectly,
individually or through any other person, whether as an employee, officer,
employer, owner, operator, manager, advisor, consultant, agent, partner,
director, stockholder, joint venturer, member, or otherwise, engage in or assist
others to engage in the Business or compete in any way with any or all of the
Companies anywhere in the world.

 

(b)          Solicitation of Employees. During the Restricted Period, Tepfer
agrees that he shall not, directly or indirectly, (i) solicit, recruit, induce,
request, recommend or advise any employee of the Companies (or any individual
who was an employee of any of the Companies during the twelve (12) month period
prior to the end of the Restricted Period), (ii) cause any such individual to
terminate his or her employment with any of the Companies, or refrain from
renewing or extending his or her employment by or consulting relationship with
any of the Companies or (iii) cause any such individual to become employed by or
enter into a consulting relationship with a person other than the Companies.

 

 

 

 

(c)          Solicitation of Customers/Suppliers. During the Restricted Period,
Tepfer agrees that he shall not, directly or indirectly, (i) solicit, persuade
or induce any customer or supplier of any of the Companies to terminate, reduce,
disrupt or refrain from renewing or extending its contractual or other
relationship with any of the Companies in regard to the purchase or sale of
products sold, by any of the Companies or any other individual, person or entity
in regard to the purchase of similar or identical to those purchased and sold,
by the Companies.

 

(d)          Extension of Restricted Period. Notwithstanding anything to the
contrary herein, the Restricted Period shall only terminate on the later of (i)
the Restricted Period as set forth in Section 1(a) and (ii) such time that all
Liabilities have been indefeasibly paid in full and the Companies’ right to
request financial accommodations under the Note Purchase Agreement has been
terminated. For purposes of the foregoing sentence, (a) the term “Liabilities”
shall have the meaning given to such term in the Note Purchase Agreement and (b)
the term “Note Purchase Agreement” shall mean the Note Purchase Agreement dated
as of January 13, 2017 by and among certain of the Companies, the Purchasers
named and as defined therein and _________________________________, as agent for
such Purchasers, as the same may be amended, modified and supplemented from time
to time.

 

(e)          Non-disparagement. Tepfer agrees that during the period that he is
employed by uSell (or any of its affiliates), and at all times thereafter, he
will refrain from making, in writing or orally, any unfavorable comments about
any of the Companies, or any of their owners, officers, directors, employees or
agents, or their operations, policies, or procedures, cause embarrassment or
public humiliation to such persons or otherwise disparage such persons;
provided, however, that nothing herein shall preclude Tepfer from responding
truthfully to a lawful subpoena or other compulsory legal process or from
providing truthful information otherwise required by law.

 

(f)          No Payment. Tepfer acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 1, and confirms he has received adequate
consideration for such undertakings and entering into this Agreement.

 

(g)          Exception. If during the Restricted Period, any of the Companies
engages in a new business that was not operated or contemplated by any of the
Companies while the Executive was employed by uSell, the foregoing restrictions
in Section 1 shall not apply to that business.

 

 2 

 

 

2.            Non-Disclosure of Confidential Information.

 

(a)          Confidential Information. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, trade secrets,
processes, policies, procedures, techniques, designs, drawings, know-how,
show-how, technical information, specifications, computer software and source
code, information and data relating to the development, research, testing,
costs, marketing, the budgets and strategic plans of any of the Companies, and
the identity and special needs of customers, vendors, and suppliers, databases,
data, and all technology relating to the business of any of the Companies,
systems, methods of operation, solicitation of leads, marketing and advertising
materials, methods and manuals and forms, all of which pertain to the activities
or operations of the any of the Companies, the names, home addresses and all
telephone numbers and e-mail addresses of the employees and employees of
customers, vendors and suppliers of any of the Companies. Confidential
Information also includes, without limitation, Confidential Information received
from the subsidiaries and affiliates any of the Companies. For purposes of this
Agreement, the following will not constitute Confidential Information: (i)
information of uSell which is permitted to compete with the LLC as specified in
a Service Agreement it enters into with the LLC, (ii) information which is or
subsequently becomes generally available to the public through no act or fault
of the Executive, (iii) for the LLC, information set forth in the written
records of the Executive or uSell prior to disclosure to any person on behalf of
the LLC and (iv) information which is lawfully obtained by the Executive in
writing from a third party who lawfully acquired the confidential information
and who did not acquire such confidential information or trade secret, directly
or indirectly, from any of the Companies and who has not breached any duty of
confidentiality.

 

(b)          Legitimate Business Interests. The Executive recognizes that the
Companies have legitimate business interests to protect and as a consequence,
the Executive agrees to the restrictions contained in this Agreement because
they further the Companies’ legitimate business interests. These legitimate
business interests include, but are not limited to (i) trade secrets; (ii)
valuable confidential business, technical, and/or professional information that
otherwise may not qualify as trade secrets, including, but not limited to, all
Confidential Information; or (iii) substantial, significant, or key
relationships with specific prospective or existing and future customers,
vendors or suppliers.

 

(c)          Confidentiality. During the term of the Executive’s employment with
uSell (or any of its affiliates) and following termination of employment, for
any reason, the Confidential Information shall be held by Tepfer in the
strictest confidence and shall not, without the prior express written consent of
the manager of the LLC, be disclosed to any person other than in connection with
Tepfer’s employment by uSell (or any of its affiliates). The Executive further
acknowledges that such Confidential Information as is acquired and used by any
of the Companies is a special, valuable and unique asset. The Executive shall
exercise all due and diligent precautions to protect the integrity of the
Confidential Information and to keep it confidential whether it is in written
form, on electronic media, oral, or otherwise. The Executive shall not copy any
Confidential Information except to the extent necessary to his employment with
uSell (or any of its affiliates) nor remove any Confidential Information or
copies thereof from the premises any of the Companies except to the extent
necessary to his employment with uSell. Upon termination of his employment with
uSell (or any of its affiliates), the Executive shall immediately return any
Confidential Information to the Companies. All records, files, materials and
other Confidential Information obtained by the Executive in the course of his
employment with uSell are confidential and proprietary and shall remain the
exclusive property of any of the Companies. The Executive shall not, except in
connection with and as required by his performance of his duties under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity other than any of the Companies or disclose any such Confidential
Information to any person, firm, corporation, association or other entity,
except to or on behalf of uSell, for any reason or purpose whatsoever without
the prior express written consent of the manager of the LLC.

 

 3 

 

 

(d)          Whistleblowing. Nothing contained in this Agreement shall be
construed to prevent the Executive from reporting any act or failure to act to
the Securities and Exchange Commission or other governmental body or prevent the
Executive from obtaining a fee as a “whistleblower” under Rule 21F-17(a) under
the Securities Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

 

(e)          Notice of Immunity under the Defend Trade Secrets Act of 2016. In
addition to the provisions of Section 2(d):

 

(i) The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:

 

(A)  is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

(B)  is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

 

(ii)  if the Executive files a lawsuit for retaliation by any of the Companies
for reporting a suspected violation of law, the Executive may disclose the trade
secrets of any of the Companies to his attorney and use the trade secret
information in the court proceeding if the Executive:

 

(A)  files any document containing the trade secret under seal; and

 

(B)  does not disclose the trade secret, except pursuant to court order.

 

3.            Equitable Relief.

 

(a)          The Companies and the Executive recognize that the services to be
rendered under this Agreement by the Executive are special, unique and of
extraordinary character, and that in the event of the breach by the Executive of
the terms and conditions of this Agreement or if the Executive shall or take any
action in violation of Section 1 and/or Section 2, any of the Companies shall be
entitled to, in addition to any other remedy which may be available at law or in
equity, specific performance and injunctive relief without posting a bond or
proving actual damages, in order to prevent any actual, intended or likely
breach.

 

 4 

 

 

(b)          Any action arising from or under this Agreement must be commenced
only in the appropriate state or federal court located in New York County, New
York. The Executive irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees to take any and all future action
necessary to submit to the jurisdiction of such courts. The Executive
irrevocably waives any objection that they now have or hereafter may have to the
laying of venue of any suit, action or proceeding brought in any such court and
further irrevocably waive any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Final
judgment against the Executive in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive therein described, or by appropriate proceedings
under any applicable treaty or otherwise.

 

4.            Severability.

 

(a)          The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that any provision of this agreement is unenforceable, such
provision shall be modified and interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which they may be enforceable, all as determined by
such court in such action so as to be enforceable to the maximum extent
consistent with then applicable law. If, in any judicial proceeding, a court
shall refuse to enforce all of the separate covenants deemed included herein
because taken together they are more extensive than necessary to assure to the
Companies the intended benefits of this Agreement, it is expressly understood
and agreed by the parties hereto that the provisions of this Agreement that, if
eliminated, would permit the remaining separate provisions to be enforced in
such proceeding shall be deemed eliminated to the extent necessary, for the
purposes of such proceeding, from this Agreement.

 

(b)          If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.

 

5.            Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery next business day delivery to the addresses detailed below (or to such
other address, as either of them, by notice to the other may designate from time
to time), or by e-mail delivery (in which event a copy shall immediately be sent
by FedEx or similar receipted delivery), as follows:

 

 5 

 

 

To the LLC: XXXX   ________________   ________________   Attention: _______    
With a copy to: Loeb & Loeb, LLP   345 Park Avenue   New York, NY 10154   Email:
sgiordano@loeb.com   Attention: Scott Giordano, Esq.     To Tepfer: ________
Tepfer   150 Executive Drive, Suite Q   Edgewood, NY 11717   Email:
btepfer@wesell.com     To uSell, BST: ________ Tepfer   150 Executive Drive  
Unit Q   Edgewood, NY 11717   Email: stepfer@wesell.com     and WeSell: Nikhil
Raman   171 Madison Avenue, 17th Floor   New York, NY 10016   Email:
nik@usell.com     With a copy to: Nason, Yeager, Gerson White & Lioce, P.A.  
3001 PGA Blvd., Suite 305   Palm Beach Gardens, Florida 33410   Email:
harris@nasonyeager.com   Attention: Michael D. Harris, Esq.

 

6.            Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

7.            Attorneys’ Fees. In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).

 

8.            Governing Law. This Agreement shall be governed or interpreted
according to the internal laws of the State of Delaware without regard to choice
of law considerations and all claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of Delaware without
regard to choice of law considerations.

 

 6 

 

 

9.            Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.

 

10.          Section and Paragraph Headings. The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

 

11.          Amendment. This Agreement shall not be amended, modified or
supplemented at any time or terminated without the consent of all parties to the
Agreement and the prior written consent of _____________________________.

 

 7 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date above.

 

    XXXX             By:               USELL.COM, INC.             By:        
Nikhil Raman, Chief Executive Officer             BST DISTRIBUTION, INC.        
    By:         _____Tepfer, _____________             WE SELL CELLULAR, LLC    
        By:         Nikhil Raman, Manager         _________ TEPFER              
       

 

 

